DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/20/21
	Applicant’s amendment to claims 1 and 12 is acknowledged.
	Claims 4, 5 and 7-9 are cancelled.
	Claims 1-3, 6 and 10-20 are pending and claim 18 is withdrawn.
Claims 1-3, 6, 10-17, 19 and 20 are subject to examination at this time.

Response to Arguments
Applicant's arguments filed 5/20/21 have been fully considered but they are not persuasive.
Applicants submit “However, the DAF films 610 has a limited thermal budget, such as 150°C -6 hours or 175°C -3 hours. Exceeding the limit or threshold will result in poor bonding and cause reliability defects…Please be noted that the Mochizuki specifically teaches that the TTI substance (6) have an irreversible visual or machine verifiable color change in the relevant temperature range from about 30°C to 150°C, preferably in the range from 60°C to 120°C, which is lower than limited thermal budget of the DAF films 610 in a range from 150°C -6 hours to 175°C -3 hours.”  (See Remarks at page 6 and 8.)
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Applicant’s arguments regarding the TTI substance (6) and reproduction of Fig. 2 at page 7 of Remarks are not persuasive because Fig. 2 is from the Langer reference.  That is, Applicants are submitting arguments directed to the Mochizuki reference but citing to the specification and Fig. 2 from the Langer reference.
The 35 U.S.C. 103 is based on Mochizuki in view of Applicant’s Admitted Prior Art (AAPA) and Lu for claims 1, 4, 5, 7, 8 and 9.  The rejection is not based on the Langer reference so Applicant’s arguments directed to Langer’s fig. 2 and the TTI substance (6) having a “temperature range from about 30°C to 150°C, preferably in the range from 60°C to 120°C” are not persuasive.

	Applicant’s further submit “Mochizuki in view of Lu fails to establish the correlation between the thermal budget limit and decline in the condition of the SOP layer or degradation of adhesion of the die attach film, as required in the amended claim 1.”  (See Remarks at page 7.)
	The correlation is within the creativity of one of ordinary skill in the art based on the teachings of Mochizuki, Applicant’s Admitted Prior Art (AAPA) and Lu as set forth in the 35 U.S.C.  103 rejection.  See MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  (Emphasis added.)

	Specifically, Lu teaches an OSP layer is needed to form a firm joint and AAPA teaches the OSP layer may volatilize during thermal heating.  One of ordinary skill in the art faced with the problem of an OSP layer that may volatize, but is needed to form a firm joint, would apply Mochizuki’s teachings to select the thermal indicator to monitor a specific temperature of interest to correlate with the temperature the OSP layer declines.  It is noted that Mochizuki teaches selecting the thermal indicator to monitor a specific target temperature/temperature range of interest at para. [0036] and Table 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, Japanese Publication No. JP 2000-223830 (from the IDS; Abstract and English machine translation are of record) in view of Applicant’s Admitted Prior Art (AAPA) and Lu et al., US Publication No. 2016/0207762 A1 (of record).

Mochizuki teaches (see figs. 1-3):
1.  An electronic component, comprising: 

	at least one thermal indicator (41-43 with 4a/4b) disposed within the perimeter region for monitoring the cumulative heat exposure of the substrate.  
	an integrated circuit (IC) die is adhesively bonded (26) in each of the sub-regions using a die attach film (e.g. para. [0029], fig. 3(E))… See Mochizuki at Abstract and English machine translation para. [0001] – [0041], figs. 1-7.

Regarding claim 1:
	Mochizuki does not expressly teach:
	copper-plated solder ball pads are provided on a rear side of the substrate.

However, Applicant’s Admitted Prior Art (AAPA) teaches “On the rear side of the package substrate, copper-plated solder ball pads are provided to form good connection with the solder balls.”  See original specification at para. [0004].

	Mochizuki does not expressly teach:
	an organic solderability preservative (OSP) layer disposed on a surface of each of the copper-plated solder ball pads, wherein the at least one thermal indicator signals when a thermal budget limit that correlates with decline in the condition of the SOP layer or degradation of adhesion of the die attach film is reached.

	However, Mochizuki teaches selecting the thermal indicator to monitor a specific target temperature/temperature range of interest.  See Mochizuki at para. [0036], and Table 1.

para. [0005].
	Applicant’s Admitted Prior Art (AAPA)  also teaches the OSP layer may volatilize during thermal heating of the die attach film.  See original specification at para. [0005] – [0006].
	
	In an analogous art, Lu, in fig. 1, teaches “…each conduction bump B has an organic solderability preservative (OSP) film 140. The conduction bump B and the OSP film 140 combine to form a firm joint point after soldering”.  See Lu at para. [0020].
	
	It would have been obvious to one of ordinary skill in the art to have “the thermal indicator signals when a thermal budget limit that correlates with decline in the condition of the OSP layer is reached” because (i) Lu teaches an OSP layer is needed to form a firm joint and AAPA teaches the OSP layer may volatilize during thermal heating; and (ii) one of ordinary skill in the art faced with the problem of an OSP layer that may volatize, but is needed to form a firm joint, would apply Mochizuki’s teachings to select the thermal indicator to monitor a specific temperature of interest to correlate with the temperature the OSP layer declines.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  See MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  (Emphasis added.)



	Mochizuki further teaches:
2.  The electronic component according to claim 1, wherein the substrate comprises a package substrate, a wiring board, or a printed circuit board, para. [0025], [0037].

Regarding claim 3:
	Mochizuki teaches a printed wiring board at para. [0025], [0037].	
	Mochizuki is silent the substrate comprise a reinforced polymer laminate or a polyimide resin.
However, Applicant’s Admitted Prior Art (AAPA) teaches “Typically, a package substrate may comprise a reinforced polymer laminate material, such as bismaleimide triazine (BT), or a polyimide resin.”  See original specification at para. [0004].


Regarding claim 6:
	
	Mochizuki is silent gold-plated fingers are provided along edges of the IC die in each of the sub-regions.
However, Applicant’s Admitted Prior Art (AAPA) teaches “On the front side of the package substrate, gold-plated fingers are provided. These gold-plated fingers are used to provide electrical signal connection between the die and the substrate.”  See original specification at para. [0004].


It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of AAPA because (i) a substrate comprising a reinforced polymer laminate or a polyimide resin is a typical package substrate; (ii)  gold-plated fingers provide electrical signal connection between typically applied to ensure that the copper on the ball pad is not oxidized during the packaging process.  See original specification at para. [0004] – [0005].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Lu because an OSP layer is need to form a firm joint point after soldering a bump.  See Lu at para. [0020].



	Claims 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of AAPA and Lu, as applied to claim 1 above, in view of Sano, Japanese Publication No. JP 60-210858 (of record; see attached English Abstract).

Regarding claim 10:
	Mochizuki, AAPA and Lu teach all the limitations of claim 1 above, but do not expressly teach the substrate further comprises a plurality of pin holes for positioning purpose, which is disposed in the perimeter region.
	In an analogous art, Sano, in fig. 3, teaches a substrate (2)  further comprises a plurality of pin holes (e.g. holes for pin 5) for positioning purpose, which is disposed in the perimeter region (e.g. near perimeter of 1).  See Sano at English Abstract.
 	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Sano because “To reduce the number of manufacturing processes, and to prevent positional shift by a method wherein a plurality of pins for positioning to a printed circuit board are provided beneath the package body.”  See Sano at English Abstract.

	Claims 11-15 and 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of AAPA and Lu, as applied to claim 1 above, in view of Ishida et al., US Publication No. 2012/0269229 A1 (of record).

Regarding claim 11:
	Mochizuki, AAPA and Lu teaches all the limitations of claim 1 above, but do not expressly teach wherein the thermal indicator is disposed in a trench that is recessed into the front side of the substrate within the perimeter region.
	In an analogous art, Ishida, in figs. 3 and 5, teaches a thermal indicator (3/10/11) is disposed in a trench (9) that is recessed into a front side of a substrate (2).  See Ishida at para. [0039] – [0047], para. [0056] – [0060].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Ishida to form “the thermal indicator disposed in a trench that is recessed into the front side of the substrate within the perimeter region” because provided is “a temperature measuring apparatus that can measure the actual temperature of a substrate, processed in a heat treatment unit, at high precision since transient thermal characteristics around a temperature sensor are close to those of an actual substrate”.  See Ishida at para. [0011], also see para. [0002].

Regarding claim 12:
	Ishida, in figs. 3 and 5, further teaches a thermal indicator (3/10/11) comprises a base material (10) and a heat-sensing agent (3 or 3/11).  See Ishida at para. [0039] – [0047], para. [0056] – [0060].


	Ishida further teaches:
13.  The electronic component according to claim 12, wherein the base material (10) is fixed to interior surface of the trench (9) and is not removed during thermal cycles over time, para. [0039] – [0047], para. [0056] – [0060], figs. 3 and 5.

Regarding claim 14:
	Ishida further teaches the base material (10) comprises silicon at para. [0046].
	It would have been obvious to one of ordinary skill in the art to form the base material to have a porous structure because Ishida teaches porous silicon has “a heat capacity lower than that of the material (silicon) of the substrate...and functions as a low heat capacity band. Accordingly, transient thermal characteristics around the temperature sensor...are close to those of an actual wafer, and thus, the actual temperature of a wafer that is processed in the heat treatment unit can be measured at high precision.”  See Ishida at para. [0060].

Regarding claim 15:
	Ishida further teaches
15.  The electronic component according to claim 12, wherein the heat-sensing agent (3) is supported by the base material (10) in the trench (9) and is coupled to the base material with a bonding mechanism (e.g. Obvious or inherent there is a bonding mechanism because in figs. 3 and 5 the heat-sensing agent (3) is attached to the base material (10) without delamination.)

Regarding claim 19:
	Ishida further teaches
19.  The electronic component according to claim 12, wherein the heat-sensing agent (e.g. interpreted as 3/11 in claim 12) further comprises a binder (11).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Ishida because (i) Provided is “a temperature measuring apparatus that can measure the actual temperature of a substrate, processed in a heat treatment unit, at high precision since transient thermal characteristics around a temperature sensor are close to those of an actual substrate”.  See Ishida at para. [0011], also see para. [0002]; and (ii)  One of ordinary skill in the art would be motivated to look for alternative thermal indicators and Ishida teaches a thermal indicator suitable for monitoring “at high precision” during heat treatment.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claims 12, 19 and 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of AAPA and Lu, as applied to claim 1 above, in view of Langer et al., WIPO Publication No. WO 2010/102721 A1 (Abstract and English machine translation are of record).

Regarding claim 12:
	Mochizuki, AAPA  and Lu teach all the limitations of claims 1, 4, 5 and 7-9 above, but are silent the thermal indicator comprises a base material and a heat-sensing agent.
	In an analogous art, Langer teaches wherein the thermal indicator (6) comprises a base material (e.g. “dispersed in polymer matrix” at page 7) and a heat-sensing agent (e.g. listing of materials of heat-sensing agent at page 7)

Regarding claim 19:
	Langer further teaches:


Regarding claim 20:
	As set forth above in claim 1, Lu teaches “…each conduction bump B has an organic solderability preservative (OSP) film 140. The conduction bump B and the OSP film 140 combine to form a firm joint point after soldering”.  See Lu at para. [0020], fig. 1.
	AAPA also teaches the OSP layer may volatilize during thermal heating of the die attach film.  See original specification at para. [0005] – [0006].
	Mochizuki also teaches selecting the thermal indicator to monitor a specific target temperature/temperature range of interest.  See Mochizuki at para. [0036], and Table 1.

	It would have been obvious to one of ordinary skill in the art to have the heat-sensing agent have an evaporation temperature that is approximately equal to that of the OSP layer because (i) Lu teaches an OSP layer is needed to form a firm joint and AAPA teaches the OSP layer may volatilize during thermal heating; and (ii) one of ordinary skill in the art faced with the problem of an OSP layer that may volatize, but is needed to form a firm joint, would apply Mochizuki’s teachings to select the heat-sensing agent of the thermal indicator to monitor a specific temperature of interest that is the evaporation temperature of the OSP layer.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  See MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  (Emphasis added.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Langer because (i) It is important to “…monitoring [monitor] the temperature-time load of at least one circuit board and/or a component on a circuit board…for the traceability of service life-reducing overheating of circuit boards and/or electronic components…”  See Langer at page 1; and (ii)  One of ordinary skill in the art would be motivated to look for alternative thermal indicators and Langer teaches materials suitable as a thermal indicator.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Claims 12 and 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of AAPA and Lu, as applied to claim 1 above, in view of Prince et al., US Publication No. 2004/0126897 A1 (from the IDS).

Regarding claims 12 and 16:
	Mochizuki, AAPA  and Lu teach all the limitations of claim 1 above, but are silent the thermal indicator comprises a base material and a heat-sensing agent, wherein the heat-sensing agent comprises diacetylenic compound and solvent.
	In an analogous art, Prince teaches a thermal indicator (e.g. colorimetric sensor) comprises a base material (e.g. “solution” at para. [0088], para. [0189]) and a heat-sensing agent, wherein the heat-sensing agent comprises diacetylenic compound (e.g. polydiacetylene, para. [0004] – [0005]) and solvent (e.g. “solvent” at para. [0088]; “buffer” at para. [0189]).
	Also see MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:  
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary 82 USPQ2d at 1396.  (Emphasis added.)
	
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Prince because one of ordinary skill in the art would be motivated to look for alternative thermal indicators and Prince teaches materials suitable as a thermal indicator.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  

Claims 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of AAPA, Lu and Prince, as applied to claim 1 above, in view of Speakman, US Publication No. 2007/0087564 A1 (of record).

Regarding claim 17:
	Mochizuki, AAPA, Lu and Prince teach all the limitations of claim 1 above, but do not expressly teach wherein the heat-sensing agent further comprises dye fragments, pigments, or colorants.
	In an analogous art, Speakman teaches a temperature sensing device may comprise a reversible temperature sensitive polymer material or color-changing dye.  See Speakman at para. [0095], also see electronic devices at para. [0002] – [0007].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Speakman because (i) A temperature sensing device may comprise dye fragments such as color-changing dye.  See Speakman at para. [0095]; and It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
16 August 2021